DETAILED ACTION
1.	This action is responsive to the communications filed on 01/28/2022.
2.	Claims 1-13 are pending in this application.
3.	Claims 1, 5-7, 11, 13, have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	Zhang is generally directed to different management entities for managing different slices or functions within a network. See Zhang, at FIGs. 7A and 7B and paragraph [0007]. Zhang discloses a request for an end-to-end slice that spans more than one domain. Zhang further discloses transmitting a request to an infrastructure manager network controller in each domain, and receiving a reply from an infrastructure manager network controller in each domain. Zhang also discloses that the reply from the infrastructure manager network controller in each domain includes an indication of the resources available. See Zhang, at paragraph [0010]. 
However, nothing in Zhang discloses or suggests that "wherein the service provider domain is isolated from the operator network domain, and wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA)," as recited in amended independent claim 6. In other words, the language "domain" disclosed by Zhang does not equate to the language "domain" recited in claim 6. 
Page 7 of 10 Response to Non-Final Office Action dated December 27, 2021 Application No. 16/985,982	Therefore, Zhang fails to disclose each and every feature of amended independent claim 6, Zhang cannot anticipate claim 6, and claim 6 is patentable over Zhang (Applicant’s remarks, Pages 7-8).

In response: The examiner respectfully disagrees.
Regarding applicant’s amendment that the service provider and operator network domains are “isolated”, applicant’s specification states:
[0008] In order to support the heterogeneous service level agreement (SLA) requirements over a shared infrastructure in the future mobile network, virtualizations of the networking (i.e. SDN) and NF resources (i.e. NFV) are utilized, converting the infrastructure to be programmable. This generates the concept of network slicing, where multiple network tenants have their own network resources that are isolated from each other and SLA guaranteed. Such a portion of isolated network resources for one tenant is a virtualized logical network accommodated in the shared infrastructure, called a network slice instance (NSI). Therefore, based on the network slicing concept, different 3rd-party service providers (e.g. customers from vertical industries) expect to host their services within individual NSIs whose performances are agreed with a service level agreement (SLA) and guaranteed.

[0072] The network infrastructure 130 comprises network slice instances (NSIs) 132, 134. A network slice instance (NSI) 132, 134 can be defined as a set of network functions and resources to run network functions, forming a complete instantiated logical network to meet certain network characteristics. A NSI 132 can be logically and/or physically isolated from another NSI 134 even if the same physical hardware is used.

Applicant’s specification only discloses that the network slice instances are isolated from each other and not the entire domain. Applicant’s specification also discloses that network slice instances are equated to isolated network resources. Applicant’s figure 1 shows two separate domains but not necessarily domains that are “isolated.” As such, in line with applicant’s specification, Zhang shows that the transport network domain 605 (i.e., operator network) is separate from the access domain network 603 (i.e., service provider network) (Figure 3A).
Therefore, the rejection is respectfully maintained.


Applicant’s arguments with respect to the rest of the claims and their limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	Claims 1, 6, 7, recite a “network entity” that is “configured to: determine…and send.” While a 101 rejection was contemplated, the examiner is construing a “network entity” to be defined by applicant’s specification:
[0061] More specifically, it should be noted that the above apparatuses (network entities), may each be implemented as or comprise a discrete hardware circuitry (e.g., with discrete hardware components, integrated chips or arrangements of chip modules), or a signal processing device or chip controlled by a software routine or program stored in a memory, written on a computer-readable medium or downloaded from a network such as the internet.

	In light of applicant’s specification, the examiner will construe the claimed “network entity” to include hardware.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite: “wherein the service provider domain is isolated from the operator network domain, and wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA)”.
Applicant’s specification recites:
[0008] In order to support the heterogeneous service level agreement (SLA) requirements over a shared infrastructure in the future mobile network, virtualizations of the networking (i.e. SDN) and NF resources (i.e. NFV) are utilized, converting the infrastructure to be programmable. This generates the concept of network slicing, where multiple network tenants have their own network resources that are isolated from each other and SLA guaranteed. Such a portion of isolated network resources for one tenant is a virtualized logical network accommodated in the shared infrastructure, called a network slice instance (NSI). Therefore, based on the network slicing concept, different 3rd-party service providers (e.g. customers from vertical industries) expect to host their services within individual NSIs whose performances are agreed with a service level agreement (SLA) and guaranteed.

[0072] The network infrastructure 130 comprises network slice instances (NSIs) 132, 134. A network slice instance (NSI) 132, 134 can be defined as a set of network functions and resources to run network functions, forming a complete instantiated logical network to meet certain network characteristics. A NSI 132 can be logically and/or physically isolated from another NSI 134 even if the same physical hardware is used.

The claims recite that the service provider and operator network domains are isolated from each other. However, applicant’s specification only discloses that the network slice instances are isolated from each other and not the entire domain. Applicant’s specification also discloses that network slice instances are equated to isolated network resources. Applicant shows in figure 1 two separate domains but not necessarily domains that are “isolated.” For purposes of examination, the examiner will equate the “isolation” of domains to be two separate networks (as shown in applicant’s figure 1) and that if a network slice instance is used, the resources are isolated (as defined in applicant’s specification). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0077023) in view of Yao et al. (US 2020/0021487) further in view of Daidone et al. (US 2021/0288888).
	Regarding claim 1, Zhang disclosed:
	A network entity for controlling an end-to-end service, the end-to-end service being provided across an operator network domain and a service provider domain, the network entity being part of the operator network domain, the network entity being configured to (Paragraph 6, decoupling of various network roles which would conventionally be under the control of a service provider, allowing for each role to be provided by a different entity. Paragraph 7, SONAC management entities are thought of as network controllers (i.e., network entity). Paragraph 10, a request is for an end-to-end slice which spans more than one domain (i.e., operator/service provider domain), and transmitting a request to an infrastructure manager network controller (i.e., network entity) in each domain. The reply from the infrastructure manager network controller includes an indication of resources available. Paragraph 79, Figure 3A, showing a transport domain 605 (i.e., operator network) and an access domain 603 (i.e., service provider network). Paragraph 80, Figure 3B, showing the SONAC 151 (i.e., network entity) in the transport network (i.e., in the operator network)): 
determine an adjustment for a network slice instance in the operator network domain based on performance indicator data of the service provider domain and requirements of the end-to-end service, the performance indicator data of the service provider domain being real-time performance indicator data of the end-to-end service in the service provider domain (Paragraph 10, a request is for an end-to-end slice which spans more than one domain, and transmitting a request to an infrastructure manager network controller in each domain. The reply from the infrastructure manager network controller includes an indication of resources available (i.e., performance indicator). Paragraph 123, SONAC-com enables slices to adapt to real time change of certain conditions. Paragraph 173, SONAC Com functions select appropriate functions based on input received from the monitoring of real time conditions. Paragraph 194, QoS can trigger slice resource adaptation based on real-time monitoring on slice resource utilization, slice performance, and slice traffic change (i.e., more performance indicators));
wherein the service provider domain is isolated from the operator network domain (Zhang, Figure 3A showing the transport network domain 605 (i.e., operator network) being separate from the access domain network 603 (i.e., service provider network)).
While Zhang disclosed making decisions based on obtained data for the slice (Paragraph 223, intelligent functions make decisions based on real-time obtained conditions/criteria and take corresponding actions), Zhang did not explicitly disclose send an instruction to adjust the network slice instance in accordance with the determined adjustment.
However, in an analogous art, Yao disclosed send an instruction to adjust the network slice instance in accordance with the determined adjustment (Paragraph 52, if using an existing network slice instance and the NSI is to be modified to satisfy the network slice related requirements, the Network Slice Management Service Provider invokes the procedure (i.e., sends an instruction) to modify the existing NSI).
	One of ordinary skill in the art would have been motivated to combine the teachings of Zhang and Yao because the references involve modifying network slices, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sending an instruction to adjust the network slice of Yao with the teachings of Zhang in order to provide flexibility in configuring network elements and enabling dynamic network optimization (Yao, Paragraph 4).
	While Zhang and Yao disclosed that information on the slice can include slice service requirements (Zhang, Paragraph 137), Zhang did not explicitly disclose wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA).
However, in an analogous art, Daidone disclosed wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA) (Paragraph 21, deriving end to end network service level constraints from an E2E service level agreement (SLA) and signaling the constraints to the one or more network domains. Paragraph 101, the communications network employs network slicing. A slice has a specific service level criteria (to meet a specific SLA). Network slicing is an operation of virtual networks on top of physical infrastructures with virtual resource isolation and network performance guarantees. Figure 2, showing each domain isolated from each other). 
One of ordinary skill in the art would have been motivated to combine the teachings of Zhang and Yao with Daidone because the references involve modifying network slices, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SLA of Daidone with the teachings of Zhang and Yao in order to provide for efficient service level monitoring (Daidone, Paragraph 90).
	Regarding claim 2, the limitations of claim 1 have been addressed. Zhang, Yao, and Daidone disclosed:
	wherein the network entity is further configured to: receive the performance indicator data from the service provider domain over an interface between the network entity and an entity controlling the end-to-end service in the service provider domain (Zhang, Paragraph 10, a request is for an end-to-end slice which spans more than one domain, and transmitting a request to an infrastructure manager network controller in each domain. The reply from the infrastructure manager network controller includes an indication of resources available (i.e., performance indicator)).	Regarding claim 3, the limitations of claim 1 have been addressed. Zhang, Yao, and Daidone disclosed:
	wherein the network entity is configured to: determine the adjustment for the network slice instance also based on performance indicator data of the operator network domain, the performance indicator data of the operator network domain being real-time performance indicator data of the end-to-end service in the operator network domain (Zhang, Paragraph 6, decoupling of various network roles which would conventionally be under the control of a service provider, allowing for each role to be provided by a different entity. Paragraph 10, transmitting a request to an infrastructure manager network controller in each domain. The reply from the infrastructure manager network controller includes an indication of resources available. Paragraph 123, SONAC-com enables slices to adapt to real time change of certain conditions. Paragraph 173, SONAC Com functions select appropriate functions based on input received from the monitoring of real time conditions).
	Regarding claim 4, the limitations of claim 3 have been addressed. Zhang, Yao, and Daidone disclosed:
	wherein the network entity is further configured to: synchronize the performance indicator data of the operator network domain and the performance indicator data of the service provider domain; and determine the adjustment for the network slice instance based on the synchronized performance indicator data of the service provider domain and based on the synchronized performance indicator data of the operator network domain (Zhang, Paragraph 137, QoS functions are designed to make sure that the slice service performance is satisfied during the entire slice lifecycle, and ensure that the slice resource matches the slice traffic (i.e., synchronized). Information on the slice can include slice service requirements. This information is used as thresholds to compare against measured performance in order to trigger slice adaptation (i.e., adjusting)).
	Regarding claim 5, the limitations of claim 1 have been addressed. Zhang, Yao, and Daidone disclosed:
	wherein the requirements of the end-to-end service are based on the service level agreement (Daidone, Paragraph 21, deriving end to end network service level constraints from an E2E service level agreement (SLA) and signaling the constraints to the one or more network domains).
	For motivation, please refer to claim 1.
	Regarding claim 7, Zhang disclosed:
	A network entity for controlling an end-to-end service, the end-to-end service being provided across an operator network domain and a service provider domain, the network entity being part of the service provider domain, the network entity being configured to: (Paragraph 6, decoupling of various network roles which would conventionally be under the control of a service provider, allowing for each role to be provided by a different entity. Paragraph 7, SONAC management entities are thought of as network controllers (i.e., network entity). Paragraph 10, a request is for an end-to-end slice which spans more than one domain (i.e., operator/service provider domain), and transmitting a request to an infrastructure manager network controller (i.e., network entity) in each domain. The reply from the infrastructure manager network controller includes an indication of resources available. Paragraph 79, Figure 3A, showing a transport domain 605 (i.e., service provider network) and an access domain 603 (i.e., operator network). Paragraph 80, Figure 3B, showing the SONAC 151 (i.e., network entity) in the transport network (i.e., in the service provider network))
determine an adjustment for a virtualized compute platform of the service provider domain based on performance indicator data of the operator network domain and requirements of the end-to-end service, the performance indicator data of the operator network domain being real-time performance indicator data of the end-to-end service in the operator network domain (Paragraph 10, a request is for an end-to-end slice which spans more than one domain, and transmitting a request to an infrastructure manager network controller in each domain. The reply from the infrastructure manager network controller includes an indication of resources available (i.e., performance indicator). Paragraph 123, SONAC-com enables slices (i.e., virtualized compute platform) to adapt to real time change of certain conditions. Paragraph 173, SONAC Com functions select appropriate functions based on input received from the monitoring of real time conditions. Paragraph 194, QoS can trigger slice resource adaptation based on real-time monitoring on slice resource utilization, slice performance, and slice traffic change (i.e., more performance indicators));
wherein the service provider domain is isolated from the operator network domain (Zhang, Figure 3A showing the transport network domain 605 (i.e., operator network) being separate from the access domain network 603 (i.e., service provider network)).
While Zhang disclosed making decisions based on obtained data for the slice (Paragraph 223, intelligent functions make decisions based on real-time obtained conditions/criteria and take corresponding actions), Zhang did not explicitly disclose send an instruction to adjust the virtualized compute platform in accordance with the determined adjustment.
However, in an analogous art, Yao disclosed send an instruction to adjust the virtualized compute platform in accordance with the determined adjustment (Paragraph 52, if using an existing network slice instance (i.e., virtualized compute platform) and the NSI is to be modified to satisfy the network slice related requirements, the Network Slice Management Service Provider invokes the procedure (i.e., sends an instruction) to modify the existing NSI).
One of ordinary skill in the art would have been motivated to combine the teachings of Zhang and Yao because the references involve modifying network slices, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sending an instruction to adjust the virtualized compute platform of Yao with the teachings of Zhang in order to provide flexibility in configuring network elements and enabling dynamic network optimization (Yao, Paragraph 4).
While Zhang and Yao disclosed that information on the slice can include slice service requirements (Zhang, Paragraph 137), Zhang did not explicitly disclose wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA).
However, in an analogous art, Daidone disclosed wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA) (Paragraph 21, deriving end to end network service level constraints from an E2E service level agreement (SLA) and signaling the constraints to the one or more network domains. Paragraph 101, the communications network employs network slicing. A slice has a specific service level criteria (to meet a specific SLA). Network slicing is an operation of virtual networks on top of physical infrastructures with virtual resource isolation and network performance guarantees. Figure 2, showing each domain isolated from each other). 
One of ordinary skill in the art would have been motivated to combine the teachings of Zhang and Yao with Daidone because the references involve modifying network slices, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SLA of Daidone with the teachings of Zhang and Yao in order to provide for efficient service level monitoring (Daidone, Paragraph 90)
Regarding claim 8, the limitations of claim 7 have been addressed. Zhang, Yao, and Daidone disclosed:
wherein the network entity is further configured to: receive the performance indicator data of the operator network domain over an interface between the network entity and an entity controlling the end-to-end service in the operator network domain (Zhang, Paragraph 10, a request is for an end-to-end slice which spans more than one domain, and transmitting a request to an infrastructure manager network controller in each domain. The reply from the infrastructure manager network controller includes an indication of resources available (i.e., performance indicator)).


Regarding claim 9, the limitations of claim 7 have been addressed. Zhang, Yao, and Daidone disclosed:
wherein the network entity is further configured to: determine the adjustment for the virtualized compute platform also based on performance indicator data of the service provider domain, the performance indicator data of the service provider domain being real-time performance indicator data of the end-to-end service in the service provider domain (Zhang, Paragraph 6, decoupling of various network roles which would conventionally be under the control of a service provider, allowing for each role to be provided by a different entity. Paragraph 10, transmitting a request to an infrastructure manager network controller in each domain. The reply from the infrastructure manager network controller includes an indication of resources available. Paragraph 123, SONAC-com enables slices to adapt to real time change of certain conditions. Paragraph 173, SONAC Com functions select appropriate functions based on input received from the monitoring of real time conditions).
Regarding claim 10, the limitations of claim 9 have been addressed. Zhang, Yao, and Daidone disclosed:
wherein the network entity is further configured to: 21Docket No. HW750221 synchronize the performance indicator data of the operator network domain and the performance indicator data of the service provider domain; and determine the adjustment for the virtualized compute platform based on the synchronized performance indicator data of the service provider domain and based on the synchronized performance indicator data of the operator network domain (Zhang, Paragraph 137, QoS functions are designed to make sure that the slice service performance is satisfied during the entire slice lifecycle, and ensure that the slice resource matches the slice traffic (i.e., synchronized). Information on the slice can include slice service requirements. This information is used as thresholds to compare against measured performance in order to trigger slice adaptation (i.e., adjusting)).
Regarding claim 11, the limitations of claim 7 have been addressed. Zhang, Yao, and Daidone disclosed:
wherein the requirements of the end-to-end service are based on the service level agreement (Daidone, Paragraph 21, deriving end to end network service level constraints from an E2E service level agreement (SLA) and signaling the constraints to the one or more network domains).
	For motivation, please refer to claim 7.
Regarding claim 12, the limitations of claim 1 have been addressed. Zhang, Yao, and Daidone disclosed:
wherein the real-time performance indicator data comprises data corresponding to at least one key performance indicator of the end-to-end service in the service provider domain which is obtained in real-time (Zhang, Paragraph 173, SONAC Com functions select appropriate functions based on input received from the monitoring of real time conditions. Paragraph 194, QoS can trigger slice resource adaptation based on real-time monitoring on slice resource utilization, slice performance, and slice traffic change (i.e., more performance indicators)).


Regarding claim 13, the limitations of claim 12 have been addressed. Zhang, Yao, and Daidone disclosed:
wherein, the at least one key performance indicator comprises at least an indicator of: a peak data rate, a latency, user experienced data rate, an area traffic capacity, a connection density, and energy efficiency, reliability, mobility, mobility interruption time, system bandwidth support, coverage, or UE battery life (Zhang, Paragraph 194, QoS can trigger slice resource adaptation based on real-time monitoring on slice resource utilization, slice performance (i.e., reliability), and slice traffic change).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0077023) in view of Daidone et al. (US 2021/0288888).
Regarding claim 6, Zhang disclosed:
A network entity for controlling an end-to-end service, the end-to-end service being provided across an operator network domain and a service provider domain, the network entity being part of the operator network domain, the network entity being configured to: (Zhang, Paragraph 6, decoupling of various network roles which would conventionally be under the control of a service provider, allowing for each role to be provided by a different entity. Paragraph 7, SONAC management entities are thought of as network controllers (i.e., network entity). Paragraph 10, a request is for an end-to-end slice which spans more than one domain (i.e., operator/service provider domain), and transmitting a request to an infrastructure manager network controller (i.e., network entity) in each domain. The reply from the infrastructure manager network controller includes an indication of resources available. Paragraph 79, Figure 3A, showing a transport domain 605 (i.e., operator network) and an access domain 603 (i.e., service provider network). Paragraph 80, Figure 3B, showing the SONAC 151 (i.e., network entity) in the transport network (i.e., in the operator network))
send real-time performance indicator data of the end-to-end service in the operator network domain to the service provider domain (Zhang, Paragraph 10, a request is for an end-to-end slice which spans more than one domain, and transmitting a request to an infrastructure manager network controller in each domain. The reply from the infrastructure manager network controller includes an indication of resources available (i.e., performance indicator). Paragraph 123, SONAC-com enables slices (i.e., virtualized compute platform) to adapt to real time change of certain conditions. Paragraph 173, SONAC Com functions select appropriate functions based on input received from the monitoring of real time conditions. Paragraph 194, QoS can trigger slice resource adaptation based on real-time monitoring on slice resource utilization, slice performance, and slice traffic change (i.e., more performance indicators));
wherein the service provider domain is isolated from the operator network domain (Zhang, Figure 3A showing the transport network domain 605 (i.e., operator network) being separate from the access domain network 603 (i.e., service provider network)).
While Zhang disclosed that information on the slice can include slice service requirements (Paragraph 137), Zhang did not explicitly disclose wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA).
However, in an analogous art, Daidone disclosed wherein performances of services provided by the service provider domain are governed and guaranteed under a service level agreement (SLA) (Paragraph 21, deriving end to end network service level constraints from an E2E service level agreement (SLA) and signaling the constraints to the one or more network domains. Paragraph 101, the communications network employs network slicing. A slice has a specific service level criteria (to meet a specific SLA). Network slicing is an operation of virtual networks on top of physical infrastructures with virtual resource isolation and network performance guarantees. Figure 2, showing each domain isolated from each other). 
One of ordinary skill in the art would have been motivated to combine the teachings of Zhang with Daidone because the references involve modifying network slices, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SLA of Daidone with the teachings of Zhang in order to provide for efficient service level monitoring (Daidone, Paragraph 90).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451